DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created, doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-42, 45-46, 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9 and 16 of U.S. Patent No. 9,411,467. Although the claims at issue are not identical, they are not patentably distinct from each other because they are disclosed common subject matter as follow.

Claims of the Instant Application
Claims of U.S. Patent No. 9,411,467
41. (Presently amended) A non-traditional controller configuration for controlling one or more soft inputs on a capacitive touchscreen device, comprising:
a controller having a touch-sensitive surface comprising one or more conductive thread input, and their respective conductive path couple to the sensing circuitry, configured to be responsive to manipulation by at least one of a finger, a hand, a capacitive load/transfer agent and a 
a transceiver or a wireless intermediary device; wherein the control inputs are operably coupled with the intermediary device by wire, wirelessly or both; wherein the intermediary device is operably coupled with the touchscreen device; wherein upon receiving the made control inputs, the intermediary device then converts the made control inputs to mapping actions effective to control the corresponding soft input; and wirelessly output to the touchscreen device a mapping actions effective to control the soft inputs and wherein the conductive thread;
wherein the act of relaying results in actuation; and
wherein the conductive thread control the soft input from a distance

42. (Presently amended) The non-traditional controller configuration of claim 41, further comprising at least one or more of the following:
at least one of one or more conductive polymers such as polyaniline, conductive gels, conductive liquids, conductive wires, of any material that is conductively (exhibiting conductivity) coated, treated or disposed, conductive foams, conductive threads and conductive fibers as the conductive input constituents;
one or more vibration motors used in haptic association with the one or more conductive input constituents; wherein the one or more vibration motors provide haptic feedback to the manipulating object in response to making a, and/or the made, control input, such as to a finger in direct manual manipulation of directly manipulating the conductive input constituents;
one or more haptic feedback servomechanisms; and one or more haptic feedback actuators.


45.    (Presently amended) A non-traditional control system for actuating soft inputs on a capacitive touchscreen device, comprising:
a controller apparatus configured for operable coupling with one or more soft inputs of the touchscreen device; more particularly, the controller apparatus is configured to dispose one or more non-user made control inputs to the one or more soft inputs corresponding to a mapping control directive on the controller apparatus;

based on the mapping control directive;

wherein the particular manipulation involves at least one of i) a wireless or a transceiver-dependent coupling with the touchscreen device; ii) tc one or more mechanical applicator(s) used for disposing at least one of a capacitive and a pressure application to the touchscreen device; and iii) a one or more mechanical applicator(s) used to rotate the touchscreen device;

wherein the manipulation involving at least the capacitive application involves comprises at least one of one or more conductive ends and paths; an innate capacitive load source; a linked capacitance; and a change in capacitance; and

wherein the particular manipulation of the touchscreen device results in the corresponding soft input(s) being actuated according to the mapping disposition.





46.    (Presently amended) The non-traditional control system of claim 45, wherein at least one of a servomechanism and an actuator or plurality thereof is used for at least one of the rotation rotating and/or a repositioning of the device, including any serviceable adjustments made thereby.
47.    (Presently amended) The control system of claim 45, wherein the controller apparatus is a form of mapping device; and/or wherein at least one of a servomechanism and an actuator is used to manipulate the conductive end on the apparatus’ one or more mechanical applicator(s) to capacitively engage and/or to exert pressure on at least one of i) one or more soft inputs actuable or being displayed on the touchscreen device; and ii) one or more surfaces on the touchscreen device in order to carry out the inputs.

 
 

control system for controlling a user interface on a capacitive touch a capacitive touchscreen device, comprising:

a transceiver device is operably coupled to one or more user made inputs; the transceiver device is operably coupled to the touchscreen  device including the user interface; wherein each of the operable couplings occurs by wirelessly
wherein upon receiving the one or more user made inputs, the transceiver device is configure to convert  then wirelessly relays the one or more user made inputs to mapping actions effective to control the user interface touchscreen device(s) and output, over the wireless link with the touchscreen mapping actions effective the control interface;
wherein the transceiver device is positioned at a first distance from the touchscreen device; and wherein the user interface is controller from a second distance..



a touchscreen controller having an interface with one or more conductive input constituents configured for transmitting input directives;  
each conductive input constituent having a first end and a second end and a conductive path 
wherein user manipulation of the first end permits a capacitive load of a user 
to be conveyed such that the associated conductive path to the second end is 
completed in order to carry out an input;  and
a transceiver device;  with said interface being connected to said transceiver device by wire, wirelessly or both;  wherein the transceiver device is configured to wirelessly communicate with a touchscreen device to actuate one or more touchscreen soft inputs when one or more of the linked inputs associated with said interface is/are manipulated;  and wherein manipulation of an input associated with said interface results in correlative engagement of a touchscreen device's soft counterpart using said transceiver device and an associative mapping interface. 

2.  The non-traditional controller apparatus of claim 1, wherein the 
touchscreen controller comprises at least one vibration motor in haptic 
association with the one or more conductive input constituents, wherein the at 
least one vibration motor provides haptic feedback in response to a registered 
manipulation-based input. 
 
3.  The non-traditional controller apparatus of claim 1, further comprising 
at least one servomechanism in association with the one or more conductive input constituents. 
 
 
 





 5.  A non-traditional touchscreen controller apparatus, comprising: 
a transceiver device comprising at least one conductive connector and an innate 
capacitive source and capacitive manager, the at least one conductive connector having a first end and a second end, wherein the first end is connected to said transceiver device, and wherein the second end comprises a non-abrasive output end designed to be connected to a soft input of a positioned touchscreen;  
wherein a capacitive load of a user in delivering an input to a touchscreen is 
replaced by said transceiver device being configured to draw from said innate 
capacitive source and to manage the transfer of said drawn source to said second end through said first end for the capacitive engagement of said soft input;  wherein application of the capacitively engaged second end to a point 
of contact with said soft input results in the capacitive engagement of said 
soft input;  wherein said transceiver device comprises at least one of an 
actuator interface for coupling at least one actuator to the at least one conductive connector in carrying out input gestures comprising at least one of rotation upon said positioned touchscreen;  with said rotation being applied to said at least one conductive connector that results in rotational and/or positional flexibility of the conductive tip of said second end and multi-touch input;  and at least one of a processor and/or microcontroller for managing the associated interface;  wherein said transceiver device is configurable for direct communication with a touchscreen device using wired and/or wireless signals;  and  
wherein said transceiver device is configurable for registering the presence of haptic events in association with an input directive. 
 
    6.  The non-traditional touchscreen controller apparatus of claim 5, wherein a trackball rotation input is implemented using said transceiver device and an associated servomechanism of said actuator interface. 
 

 7.  The non-traditional touchscreen controller apparatus of claim 5, 
wherein the at least one actuator is configured to exert point-of-pressure contact of said second end with said associated soft input in order to carry out at least one input directive. 
 
 
 






16.  A non-traditional touchscreen input device, comprising:

 a transceiver device;  a manipulable controller comprising one or more input constituents configured for the transmission of input directives;  wherein said manipulable 
controller is communicatively coupled with said transceiver device and configured to communicate input data by at least one of a wired, RFID, NFC and/or wireless means to said transceiver device for mapping delivery;  wherein 
said transceiver device is communicatively coupled with a touchscreen device 
and configured to communicate input data by at least one of a wired, RFID, NFC  and/or wireless means to said touchscreen device in acting as a relay agent between one or more soft inputs of said touchscreen device and one or more input command signals of said manipulable controller;  and wherein upon 
manipulation of the one or more inputs of said manipulable controller said transceiver device correlatively relays said input directives to said touchscreen device thereby engaging control of one or more associated soft inputs. 






As compared above claims 41-42, 45-47, 49 and 56 of the instant application and claims 1-3, 5-7, 9-16 of the Patent disclose a non-traditional input interface using a transceiver device to connect the input of the interface and soft device counter part of a touchscreen so that manipulating an input associated with the input of the interface result in correlative engagement of a touchscreen device's soft counterpart using said transceiver device. For example, limitations of Patent 9,411,467 in Claims 1-3, 5-7, 9 and 16 read on the corresponding limitations of instant Application claims  41-42, 45-47, 49 and 56 of the instant application which defines an obvious variant of the invention of the Patent.  

Claim 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of the U.S. Patent No. 8,599,162. Although the claims at issue are not identical, they are not patentably distinct from each other because they are disclose the same subject matter as following.


Claims of the instant Application
Claims of the U.S Patent No. 8,599,162
 56.    (Presently amended) A control system for controlling a user interface on a capacitive touch a capacitive touchscreen device, comprising:

a transceiver device is operably coupled to one or more user made inputs; the transceiver device is operably coupled to the touchscreen  device including the user interface; wherein each of the operable couplings occurs by wirelessly
wherein upon receiving the one or more user made inputs, the transceiver device is configure to convert  then wirelessly relays the one or more user made inputs to mapping actions effective to control the user interface touchscreen device(s) and output, over the wireless link with the touchscreen mapping actions effective the control interface;
wherein the transceiver device is positioned at a first distance from the touchscreen device; and wherein the user interface is controller from a second distance..
1. A touchscreen controller device, comprising: 


one or more inputs configured to be manually manipulated by a user;  and 
a transceiver;  wherein each input is communicatively connected to the transceiver;  wherein the transceiver is configured to communicate directly with a touchscreen device to actuate one or more touchscreen soft-buttons when one or more of the inputs is manipulated; 
wherein the inputs are mapped to corresponding touchscreen soft-buttons such that manipulation of one of the inputs results in reciprocal actuation of one of the mapped touchscreen soft-buttons;  

wherein the input ends are remote from the touchscreen soft-buttons. 







As compared above both of claim 56 of the instant application and claims 1  of the Patent discloses common subject matter, i.e., touchscreen a controller/system for  using a transceiver device to connect the input of the controller and soft device counter part of a touchscreen so that manipulating an input associated with the input of the .  

Claims 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 of U.S. Patent No. 8,368,662. Although the claims at issue are not identical, they are not patentably distinct from each other because they are disclose the same subject matter as following.
Claims of the instant Application
Claims of the U.S Patent No. 8,368,662
45.    (Presently amended) A control system for actuating soft inputs on a capacitive touchscreen device, comprising:
a controller apparatus configured for operable coupling with one or more soft inputs of the touchscreen device; more particularly, the controller apparatus is configured to dispose one or more non-user made control inputs to the one or more soft inputs corresponding to a mapping control directive on the controller apparatus;
wherein the one or more non-user made control inputs comprise a particular manipulation of the touchscreen device;
wherein the particular manipulation involves at least one of i) a wireless or a transceiver-dependent coupling with the touchscreen device; ii) one or more mechanical applicators having contact ends used for disposing at least one of a capacitive and a pressure touch application to the touchscreen device; and iii) a one or more mechanical applicator(s) used to attach and rotate the touchscreen device;
wherein the manipulation involving at least the capacitive touch application involves comprises at least one of one or more conductive paths from a touch screen display device of the device to the applicators and a detected change in capacitance of the display in response to the mechanical ends thereto applied and a change in capacitance; and
wherein the particular manipulation of the touchscreen device results in the corresponding soft input(s) being actuated according to the mapping control directive.


touchscreen controller attachment device, comprising: 
one or more input ends;  one or more output ends;  and one or more conductive paths between 

the input ends and the output ends;  wherein each input end is communicatively connected with an output end;  

wherein the output ends are configured to be affixed in a position in contact with or in close proximity to a touchscreen;  
wherein the output ends comprise conductive actuating elements configured to activate the touchscreen by completing a conductive path between a user and the touchscreen when one or more of the input ends is manipulated by the user and the output ends are in the position. 


 







16. wherein the one or more output ends are contactually alignable with at least a portion of a soft button displayed on the touchscreen.
 



 
	As compared above both of claim 45 of the instant application and claims 1, and 16 of the Patent discloses common subject matter a touchscreen controller/control system with output ends connected to the touch screen interface device to control a soft button on the touchscreen.  Therefore, limitations of Patent in Claims 1 and 16 read on the corresponding limitations of instant Application claim 45 of the instant application, which defines an obvious variant of the invention of the Patent.

	 
Allowable Subject Matter
Claims 41-47, 49-53, 56-58, 62-63, 67-73 are allowed if Terminal Disclaimer is filed to overcome the Double Patenting Rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests the controller or controlling system for controlling a capacitive touchscreen as specified in independent claims 41, 45, 49, and 56.

Response to Arguments
Applicant's arguments filed on January 3, 2021 have been fully considered as follows:
	The arguments respect to claims 41, 42, 43, 49, 50, 56 68, 69, 70, 71 and 73 are persuasive, Claims 41-47, 49-53, 56-58, 62-63, 67-73 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUC Q DINH/Primary Examiner, Art Unit 2692